DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This action is in reply to Applicant’s Amendments and Remarks filed on 03/22/2022.
Claims are 1-43 pending.
Claims 1-12, 40 and 41 are presented for examination.
Claims 13-39, 42 and 43 have been withdrawn.

Response to Arguments
Applicant’s arguments dated 03/22/2022 with respect to claims 1-12 and 40-41 have been considered but they are moot as they are not persuasive.
With respect to amended Claim 1, the Applicant presented argument that the Kl parameter or PUCCH indicator field in Yoshioka is not the same as "a first indication indicating a first number of sub-slots," or similarly " same as "receiving a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets... and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets," as recited in amended independent claim I," as recited in amended independent claim I, ...the Kl parameter in Yoshioka provides an indication of slot number, but fails to teach or suggest an indication for a more granular number of sub-slots. (REMARKS, Pages 19 of 21 and 20 of 21).
The Examiner respectfully disagrees. Yoshika discloses, and recognized by the Applicant, [0049] DCI#1 schedules PDSCH#1, and parameter K1 (=6) set in DCI#1 indicates the slot in which an HARQ-ACK for PDSCH#1 is to be transmitted. DCI#2 schedules PDSCH#2, and parameter K1 (=4) set in DCI#2 indicates the slot in which an HARQ-ACK for PDSCH#2 is to be transmitted. In the present example, DCI#1 and DCI#2 indicate same slot (SL#7). [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1, and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. Yoshika further discloses [0157]  A slot may include a plurality of mini-slots. Each mini-slot may be constituted of one or a plurality of symbols in the time domain. A mini-slot may be referred to as a “sub-slot.” 
Then Liu (US 20200236732 A1, Fig.1) discloses, [0034) The slot may include one or more than one mini-slot, and/or one or more than one physical channel, and/or one or more than one symbol; [0105] the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1.   
Therefore, Yoshioka [0049-0050, 0157], in view of Liu [0034, 0105], knowing the configuration of slots in terms of mini-slots, and the exact location of PUCCH resources for respective HARQ-ACK#1/HARQ-ACK#2 for PDSCH#1/PDSCH#2 is a slot from respective DCI#1/DCI#2, the K1 slots and exact location of PUCCH resources, is an obvious indication of  respectively “a first indication indicating a first number of sub-slots”, and " a second indication indicating a second number of sub-slots", therefore teaches  “receiving a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets... and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets," as recited in amended independent claim 1.
Since, Yoshioka providing numbers in-terms of slots, mini-slots/sub-slot and symbols providing an exact location result, and in the instant Application the number in-term of sub-slots provides a similar predictable result, usage of the number in terms of sub-slot is considered a mere substitution, an obvious variation.
Accordingly Claim 1 and Claims 7, 40 and 41 are rejected.
Dependent claims 2-6 and 8-12 being dependent on claims 1 and 7 are also rejected for the same reason as above.

With respect to Claim 43, the Examiner noted that the claim has been withdrawn with argument that Yoshioka does not teach all limitation of Claim 43. However, since the claim has been originally restricted, currently withdrawn, the argument is mute, and response to Claim 43 has not been included at this time in this office action. 



Claim Objection
Claim 41, lines 10-11 are a repetition of lines 8-9.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-3, 5-12, 40 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (WO2019215934, with US20210235482 as translation, of record, hereinafter ‘YOSHIOKA’) in view of Liu et al. (US 20200236732 A1, hereinafter ‘LIU’).
Regarding claim 1, YOSHIOKA teaches a method for wireless communication at a user equipment (Fig. 5, Para [0084] radio communication system 1, user terminals 20), comprising:
identifying a configuration of acknowledgement/negative acknowledgement (ACK/NACK) resource sets across a plurality of sub-slots in a slot (Fig. 3, [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1 (identifying a configuration), and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. (Fig. 4B, Para [0067]) As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot."), each of the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Fig. 4B, Para [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. See also [0068]);
receiving, from a network entity (Fig. 5  radio base station 11, radio base stations 12. Fig. 6 radio base station 10, [0101] User data to be transmitted from the radio base station 10 to the user terminal 20 by the downlink), a first data transmission in a first data channel and a second data transmission in a second data channel (Fig. 4B, Para [0065] The user terminal detects DCI#1 and DCI#2 in slot (SL#1)  (first data channel) and slot (SL#3) (second data channel), respectively, demodulates PDSCH#1 and PDSCH#2, based respectively on DCI#1 and DCI#2, and determines HARQ-ACK#1 and HARQ-ACK#2 for PDSCH#1 and PDSCH#2, respectively. See also Fig. 2 PDSCH#1 and PDSCH#2);
receiving a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets, the first resource set being located completely within  the first sub-slot of the slot to use for providing feedback for the first data transmission, and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets,  the second resource set being located completely within the second sub-slot of the slot to use for providing feedback for the second data transmission (Fig. 3, [0049]: DCI#1 schedules PDSCH#1, and parameter K1 (=6) set in DCI#1 indicates the slot in which an HARQ-ACK for PDSCH#1 is to be transmitted. DCI#2 schedules PDSCH#2, and parameter K1 (=4) set in DCI#2 indicates the slot in which an HARQ-ACK for PDSCH#2 is to be transmitted. In the present example, DCI#1 and DCI#2 indicate same slot (SL#7). [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1, and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot." (It is obvious that K1 slots along with indication for specific PUCCH resources for respective HARQ-ACK#1 and HARQ-ACK#2 in same slot in a DCI#1 and DCI#2, as disclosed in Yoshioka [0049-0050, 0157], illustrated in Fig. 2, Fig. 3, Fig. 4B, provides obvious teaching for respectively “a first indication indicating a first number of sub-slots”, and " a second indication indicating a second number of sub-slots", since it is well known in the art that slot configuration information is known to both base station and user terminal for user data communication). (Fig. 4B, Para [0067]) In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. (first resource set of the ACK/NACK resource sets that is located completely within a first sub-slot of the slot and second resource set of the ACK/NACK resource sets that is located completely within  a second sub-slot of the slot, since the respective 2 symbols for HARQ-ACK#1 and HARQ-ACK#2 can be a plurality of symbols constituted in a mini-slot or sub-slot as disclosed in [0157])), wherein the first resource set and the second resource set are each exclusive of each other in a time domain in accordance with the configuration of the ACK/NACK resource sets (Fig. 2, Fig. 3, Fig. 4B, separate or distinct resources for HARQ-ACK#1 and HARQ-ACK#2, Para [0067-0068] As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different (first resource set and the second resource set are each exclusive of each other in a time domain) in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2); and
transmitting the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Para [0008] UE transmits HARQ-ACKs as feedback, based on codebook. (Fig. 4B, Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.  [0070]) enables HARQ-ACK transmissions using different PUCCH resources in the same slot).
YOSHIOKA is silent about slot configuration information is known to both base station and user terminal for user data communication. 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).

Regarding claim 2, YOSHIOKA teaches wherein the ACK/NACK resource sets comprise HARQ-ACK resource sets for a physical uplink control channel (PUCCH) (Fig. 4B Para [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2).

Regarding claim 3, YOSHIOKA teaches wherein identifying the configuration of ACK/NACK resource sets across the plurality of sub-slots in the slot comprises:
identifying that each ACK/NACK resource set is completely within respective sub-slots of the slot such that the first resource set and the second resource set are each exclusive of each other in the time domain based at least in part on the configuration of the ACK/NACK resource sets (Fig. 4B, Para [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2), and wherein resource sets are configured for providing feedback such that none of the resource sets overlap and collisions between feedback transmissions are avoided (Fig. 4B, Para [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.  [0070]) enables HARQ-ACK transmissions using different PUCCH resources (none of the resource sets overlap in time domain and collisions between feedback transmissions are avoided, implicit)).

Regarding claim 5, YOSHIOKA teaches wherein identifying the configuration of the ACK/NACK resource sets comprises:
receiving, from the network entity, the configuration of the ACK/NACK resource sets via radio resource control (RRC) signaling (Para [0023] PF0 (PUCCH format 0) and PF1 (PUCCH format 1) are PFs used for transmission of UCI of up to 2 bits (for example, also referred to as "delivery confirmation information (HARQ-ACK: Hybrid Automatic Repeat reQuest-Acknowledge)," "ACK" or "NACK," and so on). PF0 is assignable to one or two symbols. (Para [0025-0027]) Allocation of a resource (for example, a PUCCH resource) to be used for transmission of the uplink control channel is performed by using higher layer signaling and/or downlink control information (DCI). Here, higher layer signaling may be, RRC (Radio Resource Control) signaling. [0026] Specifically, one or more sets (K PUCCH resource sets) each including one or more PUCCH resources are notified to (configured for) a user terminal through higher layer signaling from a base station (network entity). [0027] The user terminal may determine a single PUCCH resource set from among the K PUCCH resource sets thus configured, based on the payload size of UCI (UCI payload size) (PUCCH resource set for UCI including ACK/NACK transmission, or the configuration of the ACK/NACK resource sets, received via RRC signalling from base station). See also Fig. 1, Para [0029] K is four (K=4) and that four PUCCH resource sets #0 to #3 are configured for the user terminal by the radio base station through higher layer signaling).

Regarding claim 6, YOSHIOKA teaches wherein receiving  the first indication for the first resource allocation or the second indication for the second resource allocation of the first resource set in the first sub-slot and the second resource set in the second sub-slot (Fig. 3, Fig. 4, DCI#1 for PUCCH Resource#1, DCI#2, PUCCH Resource#2) comprises:
receiving one or more ACK/NACK resource indicators (ARIs) ((Para [0028]) The user terminal may determine a PUCCH resource to be used for a transmission of the UCI from among the M PUCCH resources included in the determined PUCCH resource set, based on at least one of the DCI and implicit information (also referred to as an "implicit indication information," an "implicit index," and so on). Para [0034] In NR, by using DCI for scheduling a PDSCH, a transmission timing (for example, K1) of an HARQ-ACK for the PDSCH is notified to a UE. K1 may be information related to a slot in which the PUCCH resource is configured. (Fig. 2, Para [0037]) FIG. 2 shows a case in which the transmission timings of HARQ-ACK#1 for a PDSCH transmitted in slot (SL_#1) and HARQ-ACK#2 for a PDSCH transmitted in slot (SL_#3) are configured in the same slot (here, slot (SL_#7)). For example, when K1 included in DCI#1 for scheduling PDSCH#1 is six (K1=6) and K1 included in DCI#2 for scheduling PDSCH#2 is four (K1=4), the transmission timings of HARQ-ACK#1 and HARQ-ACK#2 are configured in the same slot (SL_#7). (Para [0039]) in FIG. 2, when HARQ-ACK#1 is transmitted by using PUCCH resource #1 indicated by DCI#1 and HARQ-ACK#2 is transmitted by using PUCCH resource #2 indicated by DCI#2, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook, and this indicates that the user terminal interprets each of DCI#1 and DCI#2 as the last DCI format (K1 and implicit index as ARI providing indication for PUCCH resource #1 and PUCCH resource #2)).

Regarding claim 7, YOSHIOKA teaches a method for wireless communication at a network entity (Fig. 5 radio base station 11, radio base stations 12. Fig. 6 radio base station 10, [0101] User data to be transmitted from the radio base station 10 to the user terminal 20 by the downlink), comprising:
transmitting a configuration of ACK/NACK resource sets across a plurality of sub-slots in a slot (Fig. 3, [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1 (transmitting a configuration), and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. (Fig. 4B, Para [0067]) As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot."), each of the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Fig. 4B, Para [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. See also [0068]);
transmitting a first data transmission in a first data channel and a second data transmission in a second data channel (Fig. 4B, Para [0065] The user terminal detects DCI#1 and DCI#2 in slot (SL#1)  (first data channel) and slot (SL#3) (second data channel), respectively, demodulates PDSCH#1 and PDSCH#2, based respectively on DCI#1 and DCI#2, and determines HARQ-ACK#1 and HARQ-ACK#2 for PDSCH#1 and PDSCH#2, respectively. See also Fig. 2 PDSCH#1 and PDSCH#2);
transmitting a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets, the first resource set being located completely within  the first sub-slot of the slot for a user equipment (UE) to use for providing feedback for the first data transmission, and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets,  the second resource set being located completely within the second sub-slot of the slot for the UE to use for providing feedback for the second data transmission (Fig. 3, [0049]: DCI#1 schedules PDSCH#1, and parameter K1 (=6) set in DCI#1 indicates the slot in which an HARQ-ACK for PDSCH#1 is to be transmitted. DCI#2 schedules PDSCH#2, and parameter K1 (=4) set in DCI#2 indicates the slot in which an HARQ-ACK for PDSCH#2 is to be transmitted. In the present example, DCI#1 and DCI#2 indicate same slot (SL#7). [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1, and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot." (It is obvious that K1 slots along with indication for specific PUCCH resources for respective HARQ-ACK#1 and HARQ-ACK#2 in same slot in a DCI#1 and DCI#2, as disclosed in Yoshioka [0049-0050, 0157], illustrated in Fig. 2, Fig. 3, Fig. 4B, provides obvious teaching for respectively “a first indication indicating a first number of sub-slots”, and " a second indication indicating a second number of sub-slots", since it is well known in the art that slot configuration information is known to both base station and user terminal for user data communication). (Fig. 4B, Para [0067]) In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. (first resource set of the ACK/NACK resource sets that is located completely within a first sub-slot of the slot and second resource set of the ACK/NACK resource sets that is located completely within  a second sub-slot of the slot, since the respective 2 symbols for HARQ-ACK#1 and HARQ-ACK#2 can be a plurality of symbols constituted in a mini-slot or sub-slot as disclosed in [0157])), wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on a in accordance with the configuration of the ACK/NACK resource sets (Fig. 2, Fig. 3, Fig. 4B, separate or distinct resources for HARQ-ACK#1 and HARQ-ACK#2, Para [0067-0068] As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different (first resource set and the second resource set are each exclusive of each other in a time domain) in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2); and
receiving the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Para [0008] UE transmits HARQ-ACKs as feedback, based on codebook. (Fig. 4B, Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.  [0070]) enables HARQ-ACK transmissions using different PUCCH resources in the same slot).
YOSHIOKA is silent about slot configuration information is known to both base station and user terminal for user data communication. 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).

Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth for claim 2.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 3.

Regarding claim 10, YOSHIOKA teaches wherein the first resource set and the second resource set are each exclusive of each other in the time domain based at least in part on the first resource allocation or the second resource allocation for the first and second resource sets (Fig. 4B, Para [0065] The user terminal detects DCI#1 and DCI#2 in slot (SL#1) and slot (SL#3), respectively, demodulates PDSCH#1 and PDSCH#2, based respectively on DCI#1 and DCI#2, and determines HARQ-ACK#1 and HARQ-ACK#2 for PDSCH#1 and PDSCH#2, respectively. (Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2), the method further comprising:
determining the first and second resource sets for the UE to use for providing feedback for the first and second data transmissions such that the first and second resource sets are exclusive of each other in the time domain to avoid collisions between feedback transmissions (Para [0008] UE transmits HARQ-ACKs as feedback, based on codebook. (Fig. 4B, Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2 (none of the resource sets overlap in time domain and collisions between feedback transmissions are avoided, implicit).  [0070]) enables HARQ-ACK transmissions using different PUCCH resources in the same slot).

Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 5.
Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 6.

Regarding claim 40, YOSHIOKA teaches an apparatus for wireless communication at a user equipment (Fig. 5, Para [0084] radio communication system 1, user terminals 20), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 10, Para [0143]: FIG. 10 is a diagram to show an example of a hardware structure of the radio base station and the user terminal according to one embodiment of the present invention. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004. (Para [0148]) the processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these) to cause the apparatus to:
identify a configuration of acknowledgement/negative acknowledgement (ACK/NACK) resource sets across a plurality of sub-slots in a slot (Fig. 3, [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1 (identifying a configuration), and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. (Fig. 4B, Para [0067]) As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot."), each of the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Fig. 4B, Para [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. See also [0068]);
receive, from a network entity (Fig. 5  radio base station 11, radio base stations 12. Fig. 6 radio base station 10, [0101] User data to be transmitted from the radio base station 10 to the user terminal 20 by the downlink), a first data transmission in a first data channel and a second data transmission in a second data channel (Fig. 4B, Para [0065] The user terminal detects DCI#1 and DCI#2 in slot (SL#1)  (first data channel) and slot (SL#3) (second data channel), respectively, demodulates PDSCH#1 and PDSCH#2, based respectively on DCI#1 and DCI#2, and determines HARQ-ACK#1 and HARQ-ACK#2 for PDSCH#1 and PDSCH#2, respectively. See also Fig. 2 PDSCH#1 and PDSCH#2);
receive a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets, the first resource set being located completely within  the first sub-slot of the slot to use for providing feedback for the first data transmission, and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets,  the second resource set being located completely within the second sub-slot of the slot to use for providing feedback for the second data transmission (Fig. 3, [0049]: DCI#1 schedules PDSCH#1, and parameter K1 (=6) set in DCI#1 indicates the slot in which an HARQ-ACK for PDSCH#1 is to be transmitted. DCI#2 schedules PDSCH#2, and parameter K1 (=4) set in DCI#2 indicates the slot in which an HARQ-ACK for PDSCH#2 is to be transmitted. In the present example, DCI#1 and DCI#2 indicate same slot (SL#7). [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1, and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot." (It is obvious that K1 slots along with indication for specific PUCCH resources for respective HARQ-ACK#1 and HARQ-ACK#2 in same slot in a DCI#1 and DCI#2, as disclosed in Yoshioka [0049-0050, 0157], illustrated in Fig. 2, Fig. 3, Fig. 4B, provides obvious teaching for respectively “a first indication indicating a first number of sub-slots”, and " a second indication indicating a second number of sub-slots", since it is well known in the art that slot configuration information is known to both base station and user terminal for user data communication). (Fig. 4B, Para [0067]) In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. (first resource set of the ACK/NACK resource sets that is located completely within a first sub-slot of the slot and second resource set of the ACK/NACK resource sets that is located completely within  a second sub-slot of the slot, since the respective 2 symbols for HARQ-ACK#1 and HARQ-ACK#2 can be a plurality of symbols constituted in a mini-slot or sub-slot as disclosed in [0157])), wherein the first resource set and the second resource set are each exclusive of each other in a time domain in accordance with the configuration of the ACK/NACK resource sets (Fig. 2, Fig. 3, Fig. 4B, separate or distinct resources for HARQ-ACK#1 and HARQ-ACK#2, Para [0067-0068] As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different (first resource set and the second resource set are each exclusive of each other in a time domain) in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2); and
transmit the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Para [0008] UE transmits HARQ-ACKs as feedback, based on codebook. (Fig. 4B, Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.  [0070]) enables HARQ-ACK transmissions using different PUCCH resources in the same slot).
YOSHIOKA is silent about slot configuration information is known to both base station and user terminal for user data communication. 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).

Regarding claim 41, YOSHIOKA teaches an apparatus for wireless communication at a network entity (Fig. 5 radio base station 11, radio base stations 12. Fig. 6 radio base station 10, [0101] User data to be transmitted from the radio base station 10 to the user terminal 20 by the downlink), comprising: a processor, memory coupled with the processor; and instructions stored in the memory and executable by the processor (Fig. 10, Para [0143]: FIG. 10 is a diagram to show an example of a hardware structure of the radio base station and the user terminal according to one embodiment of the present invention. Physically, the above-described radio base station 10 and user terminals 20 may each be formed as computer apparatus that includes a processor 1001, a memory 1002, a storage 1003, a communication apparatus 1004. (Para [0148]) the processor 1001 reads programs (program codes), software modules, data, and so on from the storage 1003 and/or the communication apparatus 1004, into the memory 1002, and executes various processes according to these) to cause the apparatus to:
transmit a configuration of ACK/NACK resource sets across a plurality of sub-slots in a slot (Fig. 3, [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1 (transmitting a configuration), and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. (Fig. 4B, Para [0067]) As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings (slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. [0068] In this case, HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot."), each of the plurality of sub-slots associated with a hybrid automatic repeat request acknowledgement (HARQ-ACK) codebook (Fig. 4B, Para [0067] In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. See also [0068]);
transmit a first data transmission in a first data channel and a second data transmission in a second data channel (Fig. 4B, Para [0065] The user terminal detects DCI#1 and DCI#2 in slot (SL#1)  (first data channel) and slot (SL#3) (second data channel), respectively, demodulates PDSCH#1 and PDSCH#2, based respectively on DCI#1 and DCI#2, and determines HARQ-ACK#1 and HARQ-ACK#2 for PDSCH#1 and PDSCH#2, respectively. See also Fig. 2 PDSCH#1 and PDSCH#2);
transmit a first indication indicating a first number of sub-slots located between the first data transmission and a first resource allocation of a first sub-slot including a first resource set of the ACK/NACK resource sets, the first resource set being located completely within  the first sub-slot of the slot for a user equipment (UE) to use for providing feedback for the first data transmission, and a second indication indicating a second number of sub-slots located between the second data transmission and a second resource allocation of a second sub-slot including a second resource set of the ACK/NACK resource sets,  the second resource set being located completely within the second sub-slot of the slot for the UE to use for providing feedback for the second data transmission (Fig. 3, [0049]: DCI#1 schedules PDSCH#1, and parameter K1 (=6) set in DCI#1 indicates the slot in which an HARQ-ACK for PDSCH#1 is to be transmitted. DCI#2 schedules PDSCH#2, and parameter K1 (=4) set in DCI#2 indicates the slot in which an HARQ-ACK for PDSCH#2 is to be transmitted. In the present example, DCI#1 and DCI#2 indicate same slot (SL#7). [0050] Furthermore, a PUCCH indicator field included in DCI#1 indicates PUCCH resource #1, and a PUCCH indicator field included in DCI#2 indicates PUCCH resource #2. The first two symbols of slot (SL#7) are allocated for PUCCH resource #1, and the last two symbols of slot (SL#7) are allocated for PUCCH resource #2. See also Para [0157] A slot may include a plurality of mini-slots, constituted of one or a plurality of symbols in the time domain, a mini-slot may be referred to as a "sub-slot." (It is obvious that K1 slots along with indication for specific PUCCH resources for respective HARQ-ACK#1 and HARQ-ACK#2 in same slot in a DCI#1 and DCI#2, as disclosed in Yoshioka [0049-0050, 0157], illustrated in Fig. 2, Fig. 3, Fig. 4B, provides obvious teaching for respectively “a first indication indicating a first number of sub-slots”, and " a second indication indicating a second number of sub-slots", since it is well known in the art that slot configuration information is known to both base station and user terminal for user data communication). (Fig. 4B, Para [0067]) In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2. (first resource set of the ACK/NACK resource sets that is located completely within a first sub-slot of the slot and second resource set of the ACK/NACK resource sets that is located completely within  a second sub-slot of the slot, since the respective 2 symbols for HARQ-ACK#1 and HARQ-ACK#2 can be a plurality of symbols constituted in a mini-slot or sub-slot as disclosed in [0157])), wherein the first resource set and the second resource set are each exclusive of each other in a time domain based at least in part on a in accordance with the configuration of the ACK/NACK resource sets (Fig. 2, Fig. 3, Fig. 4B, separate or distinct resources for HARQ-ACK#1 and HARQ-ACK#2, Para [0067-0068] As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different (first resource set and the second resource set are each exclusive of each other in a time domain) in DCI#1 and DCI#2. [0068] HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2); and
receive the feedback for the first data transmission on the first resource set and the feedback for the second data transmission on the second resource set (Para [0008] UE transmits HARQ-ACKs as feedback, based on codebook. (Fig. 4B, Para [0068]) HARQ-ACK#1 for PDSCH#1 is set in HARQ-ACK codebook and assigned to PUCCH resource #1 indicated by DCI#1. In contrast, HARQ-ACK#2 for PDSCH#2 is set in another HARQ-ACK codebook and assigned to PUCCH resource #2 indicated by DCI#2.  [0070]) enables HARQ-ACK transmissions using different PUCCH resources in the same slot).
YOSHIOKA is silent about slot configuration information is known to both base station and user terminal for user data communication. 
In analogous art, LIU discloses slot configuration information is known to both base station and user terminal for user data communication ([0031] The length (time length, duration) of each of a subframe, a slot, a mini-slot, and a symbol may be prescribed (defined, configured) in the NR cell. The mini-slot may be referred to as a subslot. [0034] The slot may include one or more than one mini-slot. (Fig. 1, [0105]) the slot configuration may be a value that is defined in a specification or the like, and is known between the base station apparatus 3 and the terminal apparatus 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of LIU to the system of YOSHIOKA in order to take the advantage of a technique providing a user terminal with capability for efficient monitoring of downlink (LIU: [0014]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al. (WO2019215934, with US20210235482 as translation, of record, hereinafter ‘YOSHIOKA’) with evidence by Liu et al. (US 20200236732 A1, hereinafter ‘LIU’) and with further in view of Park, Dong H. (US20120155337, of IDS, hereinafter ‘PARK’).
Regarding claim 4, YOSHIOKA teaches wherein receiving the first indication for the first resource allocation (Fig. 3, Fig. 4, DCI#1, PUCCH Resource#1) or the second indication for the second resource allocation of the first resource set (Fig. 3, Fig. 4, DCI#2, PUCCH Resource#2) in the first sub-slot and the second resource set in the second sub-slot comprises:
receiving one or more feedback timing parameters with the first data transmission and the second data transmission, the one or more feedback timing parameters indicating the first resource set in the first sub-slot and the second resource set in the second sub-slot such that the first resource set and the second resource set are each exclusive of each other in the time domain (Para [0034] In NR, by using DCI for scheduling a PDSCH, a transmission timing (for example, K1) of an HARQ-ACK for the PDSCH is notified to a UE. K1 may be information related to a slot in which the PUCCH resource is configured. (Fig. 4B transmission timing K1, Para [0067]) In the second aspect, when PUCCH resources notified by DCI are different, HARQ-ACK#1 and HARQ-ACK#2 are set in different pieces of HARQ-ACK codebook even if slots are the same. As shown in FIG. 4B, a case is assumed where HARQ-ACK transmission timings ( slot (SL#7)) notified by DCI#1 and DCI#2 are the same while PUCCH resources #1 and #2 are different in DCI#1 and DCI#2 (first resource set and the second resource set are each exclusive of each other in the time domain)) even if the configuration of ACK/NACK resource sets includes overlapping resource sets ([0073] Case 3: Case where both of or either of start symbols and end symbols of respective PUCCH resources are the same (the respective PUCCH resources for ACK/NACK are different or distinct PUCCH set). (Para [0075]) it is possible to appropriately transmit a plurality of HARQ-ACKs while avoiding any collision even when different PUCCH resources overlap in the time domain. It is obvious that YOSHIOKA indicating respective HARQ-ACKs, of plurality of HARQ-ACKs on partially overlapped PUCCH resources, are multiplexed for transmission to avoid collision).
YOSHIOKA and LIU do not explicitly disclose the one or more feedback timing parameters indicating the first resource set in the first sub-slot and the second resource set in the second sub-slot such that the first resource set and the second resource set are each exclusive of each other in the time domain even if the configuration of ACK/NACK resource sets includes overlapping resource sets.
In an analogous art, PARK teaches the one or more feedback timing parameters indicating the first resource set in the first sub-slot and the second resource set in the second sub-slot such that the first resource set and the second resource set are each exclusive of each other in the time domain even if the configuration of ACK/NACK resource sets includes overlapping resource sets (Para [0202]: When the HARQ ACK/NACK signal is transmitted using the PUCCH format 3, information up to maximum 20 bits in the case of the TDD may be transmitted as the HARQ ACK/NACK signal using the HARQ ACK/NACK resource. Therefore, in the TDD system using a single carrier, even in the case of the uplink-downlink configuration 5 of Table 17 (showing subframe 2 in a TDD frame of configuration 5, may be indicated as the overlapping transmission resource for HARQ ACK/NACK for DL transmission in multiple (up to 9) DL subframes as shown in Fig. 13. In PARK if frame is interpreted as a slot then a subframe is interpreted as sub-slot), the HARQ ACK/NACK signals may be multiplexed (requiring a maximum of 18 bits if two codewords are transmitted per downlink subframe, see Para [0212]) and transmitted without being bundled (PARK indicating for TDD frame configuration for PUCCH format 3, 2 bits per downlink subframe, of the 20 bits, may be allocates, used and multiplexed to represent HARQ ACK/NACK corresponding to each of the up to 9 DL transmissions). See also Fig. 18 S1815->S1820->S1825->S1830, Para [0265, 0267-0268]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to take the technique of PARK to the system of YOSHIOKA and LIU in order to take the advantage of a technique for exclusive transmission of feedback for respective downlink reception in using overlapped PUCCH resources through multiplexing of feedback information bits and block spreading for unbundled HARQ ACK/NACK transmission (PARK: Para [0202]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
OKAMURA et al. (WO 2020026451 A1), describing USER TERMINAL AND RADIO COMMUNICATION METHOD
LEE et al. (US 20220006570 A1), describing METHOD FOR TRANSMITTING HARQ-ACK INFORMATION, AND COMMUNICATION DEVICE


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAH M RAHMAN whose telephone number is (571)272-8951. The examiner can normally be reached 9:30AM-5:30PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAH M RAHMAN/Primary Examiner, Art Unit 2413